Citation Nr: 1647169	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  10-03 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected lumbar spine disability.

2.  Entitlement to service connection for knot/cyst under left arm.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a bony protuberance on the forehead.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland

In September 2016, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

With respect to the claimed right knee disability, the Board recognizes that the July 2007 rating decision specifically addressed only the issue of entitlement to compensation under 38 U.S.C.A. § 1151.  However, the Veteran has asserted that she did not actually intend to assert such a claim; rather, she intended to raise a claim of entitlement to service connection for a right knee disability.  See, e.g., the Veteran's notice of disagreement (NOD) dated December 2007, her VA Form 9 dated January 2010, a statement dated March 2010, and her September 2016 Board hearing testimony.  Accordingly, in view of the assertions of the Veteran and the progression of the appeal, the Board finds that the RO has implicitly denied the claim of entitlement to service connection for a right knee disability.  Cf. Cogburn v. Shinseki, 24 Vet. App. 205, 215-217 (2010) (outlining four factors for the Board to take into consideration when applying the implicit denial doctrine: (1) the relatedness of the claims; (2) the specificity of the prior adjudications; (3) the timing of the claims; and (4) whether the claimant was represented).  The Board also notes that the May 2016 certification of appeal (VA Form 8) lists the issue as service connection for right knee condition without reference to 38 U.S.C.A. § 1151.  As such, the Board finds that the issue of service connection for right knee disability is properly before the Board and will be addressed herein.

The issues of entitlement to service connection for a right knee disability, as well as entitlement to compensation under 38 U.S.C.A. § 1151 for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action, on her part, is required.


FINDINGS OF FACT

1.  In September 2016, prior to the promulgation of a decision in the appeal, the Veteran testified that she wished to withdraw from appellate consideration the issues of entitlement to an increased rating for a lumbar spine disability and entitlement to service connection for knot/cyst under the left arm.

2.  The evidence is at least evenly balanced as to whether the Veteran's right shoulder disability is related to her active military service.

3.  The evidence is at least evenly balanced as to whether the Veteran's bony protuberance on her forehead is related to her active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issues of entitlement to an increased rating for a lumbar spine disability and service connection for knot/cyst under left arm, by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
2.  With reasonable doubt resolved in favor of the Veteran, right shoulder disability was incurred in active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.384 (2015).

3.  With reasonable doubt resolved in favor of the Veteran, a bony protuberance of the forehead was incurred in active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.384 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the September 2016 Board hearing, the Veteran expressed her intent to withdraw her appeal as to the issues of entitlement to an increased rating for a lumbar spine disability, as well as entitlement to service connection for a knot/cyst under her left arm.  See Board Hearing Transcript at 2.  Hence, as of the date of her hearing, there remain no allegations of errors of fact or law for appellate consideration as to these matters.  38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to an increased rating for lumbar spine and entitlement to service connection for a knot/cyst under the left arm, and these matters are dismissed.

II. Duties to Notify and to Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).
As to the right shoulder and bony protuberance claims, the Board has considered the legislation regarding VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein, no further discussion of these VCAA requirements is required as to these issues.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

III. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Service connection generally requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  If there is no showing of a listed chronic disease in service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  See 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a) (listing chronic diseases including psychoses and organic diseases of the nervous system).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

In this case, the Veteran asserts that she has a right shoulder disability and a bony protuberance on her forehead as a result of a motor vehicle accident, which occurred during her military service.  See, e.g., the September 2016 Board hearing transcript.  For the reasons set forth below, the Board finds that service connection, as to both claims, is warranted.

As indicated above, the Veteran served on active duty from February 1995 to December 2002.  Her service treatment records (STRs) show that she was involved in a motor vehicle accident in July 1996; she was immediately treated for complaints of neck pain radiating to her right shoulder.  See the STRs dated July 1996.  A separate July 1996 STR, dated three days after the accident, documented the Veteran's report of continuing neck and shoulder pain, as well as headaches.  She additionally reported a "cracking and popping sound" upon movement of her right shoulder.  A January 1997 treatment record again noted a headache.  In November 1997, the Veteran complained of "right posterior shoulder symptoms with resisted supraspinous" motion.  A March 1998 STR noted a muscle spasm of the right trapezius muscle.  A May 1998 STR documented right trapezius pain.  A July 1998 STR noted that the Veteran had pain down the right side of her neck into her right shoulder, as well as headaches following her in-service motor vehicle accident.  Notably, a July 2002 memorandum indicated that the Veteran sustained an acute right trapezius strain, headaches, as well as injuries to the neck and back in the line of duty in July 1996.

With respect to the claimed knot on the Veteran's forehead, post-service treatment records dated in June 2003 documented her report of headaches.  An October 2003 VA treatment record noted the Veteran's concern that the lesion on her forehead was getting larger; it was indicated that she had a "bony protuberance to skull."  A VA treatment record dated in July 2005 documented a bony protuberance to the Veteran's head of "possibly five years duration."  Upon physical examination, the treatment provider identified a "right paracentral firm, non-mobile mass."

As to the claimed right shoulder disability, VA treatment records dated November 2006 documented the Veteran's "chronic right shoulder pain/instability."  A VA examination report dated in February 2007 documented a diagnosis of right subacromial bursitis.

The Veteran was afforded another VA examination in October 2009 at which time she reported that she initially injured her right shoulder as a result of firing a weapon during her military service, although she did not report it.  Her right shoulder was subsequently injured in the July 1996 motor vehicle accident.  With respect to the question of nexus, the examiner stated, "[t]he Veteran suffered a motor vehicle accident and has been complaining of shoulder pain since then.  Therefore, considering the dynamics of a motor vehicle accident, it is as least as likely as not a right shoulder strain has resulted."

The October 2009 VA examiner also explained that the Veteran noticed a "knot" in the center of her forehead in 1996, which has increased in size since that time.  She reported current pain at the site of the knot.  The examiner stated that the Veteran did exhibit a lesion to the forehead approximately less than 1 cm.  The examiner opined that it is "as least as likely as not" that the Veteran's forehead lesion is related to her motor vehicle accident during service.

At the September 2016 Board hearing, the Veteran testified that she sustained a right shoulder injury as a result of an in-service motor vehicle accident.  See the Board hearing transcript, pg. 4.  She stated that she is now diagnosed with right subacrominial bursitis, and she denied an intercurrent right shoulder injury.  See the Board hearing transcript, pgs. 3-6.  The Veteran additionally testified that she hit her head during the in-service motor vehicle accident, and a lesion subsequently began growing on her forehead.  Id. at pgs. 10-11.  She reported localized pain at the site of the lesion.  Id. at pg. 12.

With respect to the "knot" on the head, the Board notes that a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  As such, the finding of a bony protuberance of the forehead with pain is a disability for the purpose of awarding VA disability benefits.  Cf. Joyner v. McDonald, 766 F.3d 1393, 1396, n. 1 (Fed. Cir. 2014); Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (specifically declining to reach the question of whether pain alone can constitute a disability under 38 U.S.C.A. §§ 1110 and 1131).

Overall, the Board finds that the record supports the award of service connection for a right shoulder disability and a bony protuberance of the forehead as due to the Veteran's military service.  Given the October 2009 VA medical opinion, the June 2002 line of duty determination, and the Veteran's credible lay statements, the evidence is at least evenly balanced as to whether the diagnosed right shoulder disability and bony protuberance of the forehead manifested during her military service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for a right shoulder disability and a bony protuberance of the forehead is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

The appeal of the issue of entitlement to an increased rating for a lumbar spine disability is dismissed.

The appeal of the issue of entitlement to service connection for a knot/cyst under the left arm is dismissed.

Entitlement to service connection for a right shoulder disability is granted.

Entitlement to service connection for a bony protuberance of the forehead is granted.

REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the remaining issues-entitlement to service connection for a right knee disability and entitlement to compensation under 38 U.S.C.A. § 1151 for a right knee disability-must be remanded for further development.

With respect to the service connection claim, the Veteran asserts that she injured her right knee during the July 1996 in-service motor vehicle accident.  See the Board hearing transcript, pgs. 18-19.  VA treatment records dated in March 2005 show that the Veteran was treated for right knee pain and swelling following a contemporaneous injury.  She was eventually diagnosed with a partial anterior cruciate ligament tear, as well as a lateral meniscus tear.  See the VA treatment records dated December 2006.  The Veteran has asserted that she was told by her treating physicians that she had a pre-existing right knee injury, which was re-injured in March 2005.  See the Board hearing transcript, pg. 16.  Critically, she has not been afforded a VA examination as to the right knee disability claim.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  As such, the matter should be remanded in order for the Veteran to be provided a pertinent VA opinion as to the etiology of the claimed right knee disability.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Finally, 38 U.S.C.A. § 1151 provides that compensation is to be awarded for additional disability in the same manner as if such additional disability were service connected.  Thus, the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 is inextricably intertwined with the pending service connection claim remaining on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  The Board will therefore defer consideration of the 38 U.S.C.A. § 1151 claim pending the development described below.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has received, to include any records of VA treatment dating from June 2016.  All such available documents must be associated with the claims file.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of her claimed right knee disability.  All indicated tests and studies should be conducted.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner is requested to answer the following:

Is it at least as likely as not (50 percent probability or more) that any current right knee disability had its onset in service or is otherwise related to the Veteran's active duty service, to include the July 1996 motor vehicle accident?

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions. 

The absence of evidence of treatment for the claimed disorders in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

Reasons should be provided for any opinion rendered.

3. Thereafter, adjudicate the claims remaining on appeal.  If any benefit sought remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


